47 F.3d 1165
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Oliver A. LAWRENCE, Plaintiff-Appellant,v.CALORE FREIGHT SYSTEMS (CFS AIR CARGO), INCORPORATED,Defendant-Appellee.
No. 94-1410.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 14, 1995.Decided March 1, 1995.

Oliver A. Lawrence, Appellant Pro Se.  Robert Jon Barry, Arlene F. Klinedinst, KAUFMAN & CANOLES, Norfolk, VA, for Appellee.
Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting defendant's motion for summary judgment in this employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lawrence v. Calore Freight Sys.  (CFS Air Cargo) Inc., No. CA-93-352-2 (E.D. Va.  Mar. 1, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED